          Case 6:21-cr-00143-MC        Document 1       Filed 04/22/21   Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                     EUGENE DIVISION



UNITED STATES OF AMERICA                            6:21-cr-00143-MC

              v.                                    MISDEMEANOR INFORMATION

KATRINA TROSIAN,                                    21 U.S.C. § 844(a)

              Defendant.


                        THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT 1
                          (Simple Possession of Controlled Substance)
                                      (21 U.S.C. § 844(a))

       On or about December 2017, in the District of Oregon, the defendant KATRINA

TROSIAN, knowingly and intentionally possessed oxycodone hydromorphone, a Schedule II

controlled substance.

       In violation of Title 21, United States Code, Section 844(a).

       Dated: April 22, 2021.

                                                    Respectfully submitted,

                                                    SCOTT ERICK ASPHAUG
                                                    Acting United States Attorney

                                                    /s/ Joseph H. Huynh__________
                                                    JOSEPH H. HUYNH
                                                    Assistant United States Attorney

Information                                                                                 Page 1
                                                                                    Revised April 2018
